December 13, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         AMY CHANG, CPA, Appellant

NO. 14-16-00805-CV                          V.

             YONG LIN AND WIFE, XUEFANG YANG, Appellees
                  ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 12, 2016. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Amy Chang, CPA.


      We further order this decision certified below for observance.